Citation Nr: 1121118	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-18 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision which granted service connection for bilateral hearing loss and assigned a noncompensable (zero percent) rating, effective April 21, 1998.  

Historically, a March 1994 Order of the United States Court of Appeals for Veterans Claims dismissed the Veteran's appeal from a July 1993 Board decision that denied reopening of a claim for service connection for hearing loss because the appeal to the Court was not timely.  The Veteran applied to reopen the claim and on appeal to the Board, the case was remanded in August 2003 and again in February 2005.  Thereafter, the September 2005 rating decision granted service connection for bilateral hearing loss and assigned.  

The Board then remanded the case in May 2009 to afford the Veteran due process and to obtain a VA audiological evaluation for rating purposes.  The case has now been returned for appellate consideration. 


FINDINGS OF FACT

The Veteran's service-connected hearing loss of the right ear has been manifested by no more than auditory acuity Level I and hearing loss of the left ear has been manifested by no more than auditory acuity Level I.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2010).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, with the implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, sets forth VA obligations and duties to provide notice of how to substantiate a claim and to assist in developing evidence supporting a claim.  However, this appeal arises from the Veteran's disagreement with the initial rating assigned following a grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shineki, 580 F.3d 1270 (Fed. Cir. 2009).

The case was remanded in May 2009 for, in part, compliance with the holding in Vazquez-Flores, Id.  This was done by RO letter of June 2009.  To the extent possible, under 38 U.S.C.A. § 5103(a) VCAA notice must be provided to a claimant before an initial unfavorable decision on a VA claim.  Pelegrini v. Prinicipi, 18 Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

Here, the notice required by the holding in Vazquez-Flores, Id., was done prior to readjudication of the claim in the March 2011 Supplemental Statement of the Case (SSOC).  

Accordingly, the Board finds that VA has satisfied its duties to notify the Veteran in this case and further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in a claim for an initial higher rating.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Duty to Assist

The Veteran was afforded a VA rating examinations in 2005, 2009, and again in 2010.  Also, the results of private audiograms in 2004 and 2009 are on file. 

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain and there is otherwise no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal but has declined to testify in support of his claim.  The Board finds that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  Accordingly, all pertinent due process requirements have been met.  See 38 C.F.R. § 3.103. 

Background

On VA audiology examination in August 1991 audiometric testing yielded, decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
10
10
20
50
22.5
Right
10
15
25
30
20

Speech recognition, using the Maryland CNC test, was 100 percent in the right ear and 100 percent in the left ear.  It was noted that the Veteran had a past history of occupational noise exposure in a boiler plant and using power tools.  

In September 2001 a private physician, Dr. T. F. C., reported that the Veteran had hearing loss as well as postnasal drainage and congestion.  Audiometric tests revealed that he had a high frequency hearing loss, with concentration of the degree of loss around 4,000 Hertz, rising at higher frequencies, which was consistent with noise exposure.  

The results of private audiometric testing conducted in September 1994, September 1996, and September 1997 are on file but do not reflect the results of any testing of discrimination ability.  

Private audiometric testing in March 2004 yielded decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
15
20
65
70
41.25
Right
15
10
55
65
36.25

Discrimination ability was 92 percent in the right ear and 92 percent in the left ear.  However, the report of that testing does not indicate whether the testing of discrimination ability was conducted using the Maryland CNC Test. 

On VA audiology examination in August 2005 audiometric testing yielded decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
10
25
65
65
41.25
Right
15
20
65
65
41.25

Speech recognition, using the Maryland CNC test, was 98 percent in the right ear and 96 percent in the left ear.  It was noted that the Veteran's situation of greatest difficulty was when there was competing noise.  Reportedly, he had had jobs in construction and as a carpenter but had always worn ear protection around loud noises.  The diagnosis was a moderately severe sensorineural hearing loss with a precipitous high frequency loss.  No medical follow-up was needed.  

On VA audiology examination in July 2009 audiometric testing yielded decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
15
30
65
65
43.75
Right
30
25
70
65
47.5

Speech recognition, using the Maryland CNC test, was 96 percent in the right ear and 98 percent in the left ear.  The Veteran reported that his hearing loss was "handicapping" at times.  It was reported that the hearing loss would have a significant effect occupationally but no effect on his usual daily activities. 

Private audiometric testing in August 2009, in conjunction with the Veteran's employer's hearing conservation program, yielded decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
15
30
70
75
47.5
Right
30
30
75
75
52.5

The report of that audiometric testing does not reflect that there was any testing of the Veteran's discrimination ability.  It was reported that the Veteran had a severe hearing loss at some mid to high frequencies in the right ear and a severe hearing loss in the left ear at some high frequencies.  No action was required but he was to be scheduled for annual hearing tests.  It was important for him to wear hearing protection whenever exposed to high noise levels either at work or at home.  

On VA audiology examination in June 2010 audiometric testing yielded decibel threshold levels at certain tested frequencies, as shown below:

Hertz
1,000
2,000
3,000
4,000
Average
Left
15
30
70
75
47.5
Right
30
25
70
70
48.75

Speech recognition or discrimination score, using the Maryland CNC test, was 100 percent in the right ear and 96 percent in the left ear.  

General Rating Principles

Service-connected disorders are rated by comparing signs and symptoms with criteria in separate diagnostic codes which identify various disabilities listed in VA's Schedule for Rating Disabilities, based on average impairment in earning capacity.  38 U.S.C.A. § 1155.  Disabilities are viewed historically and examination reports are interpreted in light of the history, reconciling the report into a consistent picture to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher rating is assigned if a disorder more nearly approximates the criteria therefore but not all disorders will show all the findings specified for a particular disability rating, especially with the more fully described grades of disabilities but coordination of ratings with functional impairment is required.  38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).  

Bilateral Hearing Loss

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  Under the applicable rating criteria, a rating for bilateral lateral hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. § 4.85(a) and (d).

In evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

When the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  Each ear is to be evaluated separately.  38 C.F.R. § 4.86(b).  

Analysis

Initially, the Board notes that the private audiometric testing in September 1994, September 1996, September 1997, and August 2009 did not include testing of the Veteran's discrimination ability.  As this is a necessary factual matter for application of the schedular rating criteria, the results of those examinations may not be used for rating purposes.  However, the Board also notes that the results of the testing in August 2009 were puretone thresholds that averaged 48 decibels in the left ear and 53 decibels in the right ear.  No audiometric test results on file have found the Veteran's discrimination ability in either ear to be less that 92 percent.  Thus, assuming that his discrimination ability were, at the time of the August 2009 private testing, 92 percent in each hear, the results would still translate to Level 1 hearing acuity in the right ear and Level 1 hearing acuity in the left ear, which under Table VI would warrant only a noncompensable disability rating.  

The VA audiology examination in 1991 yielded pure tone thresholds in decibels, in the right ear which averaged 20 decibels and averaged, when rounded, 23 in the left ear.  Speech recognition or discrimination was 100 in each ear.  The findings for the right ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 20 is in the range of between 0 and 41 decibels and the speech discrimination score of 100 percent is the range of between 92 and 100 percent.  The findings for the left ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 22.5 is in the range of between 0 and 41 decibels and the speech discrimination score of 100 percent is the range of between 92 and 100 percent.  Entering the numeral designations of I and I to TABLE VII yields a disability rating of zero percent (i.e., a noncompensable disability rating) under Diagnostic Code 6100. 

The private audiology examination in 2004 yielded pure tone thresholds in decibels, in the right ear which averaged 36 decibels and averaged 41 in the left ear.  Assuming that the speech recognition or discrimination was obtained by use of the Maryland CNC Test the results were 92 percent in each ear.  The findings for the right ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 36 is in the range of between 0 and 41 decibels and the speech discrimination score of 92 percent is the range of between 92 and 100 percent.  The findings for the left ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 41 is in the range of between 0 and 41 decibels and the speech discrimination score of 92 percent is the range of between 92 and 100 percent.  Entering the numeral designations of I and I to TABLE VII yields a disability rating of zero percent (i.e., a noncompensable disability rating) under Diagnostic Code 6100. 

The VA audiology examination in 2005 yielded pure tone thresholds in decibels, in the right ear which averaged 41 decibels and averaged 41 in the left ear.  Speech recognition or discrimination was 96 percent in the left ear and 98 percent in the right ear.  The findings for the right ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 41 is in the range of between 0 and 41 decibels and the speech discrimination score of 98 percent is the range of between 92 and 100 percent.  The findings for the left ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 41 is in the range of between 0 and 41 decibels and the speech discrimination score of 96 percent is the range of between 92 and 100 percent.  Entering the numeral designations of I and I to TABLE VII yields a disability rating of zero percent (i.e., a noncompensable disability rating) under Diagnostic Code 6100. 

The VA audiology examination in 2009 yielded pure tone thresholds in decibels, in the right ear which averaged, when rounded, 48 decibels and averaged, when rounded, 46 in the left ear.  Speech recognition or discrimination was 98 percent in the left ear and 96 percent in the right ear.  The findings for the right ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 48 is in the range of between 42 and 49 decibels and the speech discrimination score of 96 percent is the range of between 92 and 100 percent.  The findings for the left ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 44 is in the range of between 42 and 49 decibels and the speech discrimination score of 98 percent is the range of between 92 and 100 percent.   Entering the numeral designations of I and I to TABLE VII yields a disability rating of zero percent (i.e., a noncompensable disability rating) under Diagnostic Code 6100. 

The VA audiology examination in 2010 yielded pure tone thresholds in decibels, in the right ear which averaged, when rounded, 49 decibels and averaged, when rounded, 48 in the left ear.  Speech recognition or discrimination was 96 percent in the left ear and 100 percent in the right ear.  The findings for the right ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 49 is in the range of between 42 and 49 decibels and the speech discrimination score of 100 percent is the range of between 92 and 100 percent.  The findings for the left ear yield a numerical designation of I under TABLE VI as the average puretone decibel loss of 48 is in the range of between 42 and 49 decibels and the speech discrimination score of 96 percent is the range of between 92 and 100 percent.   Entering the numeral designations of I and I to TABLE VII yields a disability rating of zero percent (i.e., a noncompensable disability rating) under Diagnostic Code 6100. 

All of the audiometric tests have shown that the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz were not 55 decibels or more.  Thus, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86(a) which would warrant rating of the hearing loss under Table VIa.  Also, as the thresholds at 1000 Hertz were not 30 decibels or less with the threshold level at 2000 Hertz being 70 decibels or more, an exceptional pattern of hearing impairment is not shown under 38 C.F.R. § 4.86(a) which would warrant rating of the hearing loss under Table VIa.  

VA audiologists are to describe the effect of a hearing disability on a claimant's occupational functioning and daily activities.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Here, the evidence shows that the Veteran has reported having difficulty when there is competing noise and private testing, conducted in conjunction with his employment, recommended that he use noise protection when exposed to loud sounds.  The evidence does not show that the Veteran was treated for any complaints relative to his hearing loss and he has not reported any impairment with respect to his employment.  While VA testing in 2009 indicated that there was a significant occupational effect due to hearing loss, the private testing later in2009, which was conducted in conjunction with the Veteran's employer, found that no action was necessary or required other than annual hearing tests.  Thus, the comment at the time of the 2009 VA testing that there was a significant impact on employment appears to have been predicated solely upon the Veteran's comment at that time that his hearing loss was at times "handicapping."  However, this is not otherwise confirmed by the evidence on file.  Thus, there is no significant impact upon his occupational activities.  This is sufficient to comply with the applicable VA policies.  See Martinak, Id.

The Veteran has not otherwise specifically described any adverse impact upon his ability to work, other than that already noted, which is encompassed in the noncompensable disability rating currently assigned.  Accordingly, this is sufficient to comply with the applicable VA policies.  See Martinak, Id. (VA audiologist's indication in report that hearing loss affected an ability to sleep was sufficient to comply with requirements of VA's own internal guidance documents that VA audiologists describe the effects of a hearing disability on occupational functioning and daily activities).  

In sum, repeated VA and private audiometric testing has shown that the Veteran's hearing loss is not of such severity as to warrant a compensable disability rating.  For the above-stated reasons, the Board finds that the Veteran's bilateral hearing loss, during this appeal, more nearly approximates the criteria for a noncompensable rating rather than the next higher rating of 10 percent.  See 38 C.F.R. § 4.7.  


Extraschedular Consideration

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedural Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  This requires a comparison between the level of severity and the symptomatology of the disability with the schedular rating criteria and if the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, it must be determined whether the claimant's exceptional disability picture exhibits other related factors such as those provided by regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun, supra; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 91996); Floyd v. Brown, 9 Vet. App. 88, 996 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that during this appeal the service-connected bilateral hearing loss has not been compensably disabling, so there is no basis for staged rating of the disability under consideration, pursuant to Fenderson (cited above); and that a compensable disability rating for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the assignment of a compensable disability rating, that doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to an initial compensable disability rating for bilateral hearing loss is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


